Exhibit 10.1

 

RESTRICTIVE COVENANT AGREEMENT

 

THIS RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is executed as of May 9, 2012,
by and between Robert B. Crowl (“Executive”) and PHH Corporation (the
“Company”).

 

WHEREAS, Executive is an officer of the Company who has substantial value to the
business of the Company due to Executive’s access to the Company’s confidential,
proprietary and trade secret information and the Company’s employees, customers
and contacts; and

 

WHEREAS, in connection with the extension of an offer of employment, the
Executive is required to sign this Agreement.

 

NOW THEREFORE, intending to be legally bound hereby, the Company and Executive
agree as follows:

 

Consideration.

 

In consideration of Executive’s execution of and abiding by this Agreement,
executive has been extended an offer of employment on an at-will basis.

 

Covenants Not to Compete

 

Executive agrees that, during Executive’s employment with the Company and its
subsidiaries and affiliates (the “PHH Group”) and for a period of twelve (12)
months following Executive’s termination of employment for any reason
(collectively, the “Restriction Period”), Executive shall not compete with the
PHH Group, as set forth below:

 

1.                                       Executive agrees that Executive will
not, directly or indirectly, whether on Executive’s own behalf, or on behalf of
any third party, provide services substantially similar to the services
Executive provided to the PHH Group on the Determination Date anywhere in the
United States to any competitor of the Company.  For purposes of this Agreement,
a competitor of the Company is defined as a business engaged in any of the
businesses of or services provided by the PHH Group on the Determination Date,
and in particular businesses in the fleet management, mortgage origination,
and/or mortgage servicing industries, including, without limitation: Mike Albert
Leasing, Inc.; Allstate Leasing, Inc.; ARI (Automotive Rentals, Inc.); Donlen
Corporation; Enterprises Leasing Company; GE Commercial Finance Fleet Services;
Emkay Vehicle Leasing; Lease Plan U.S.A.; Wheels, Incorporated; American
Leasing; BBL; MotoLease; Merchants Leasing; Sutton Leasing; ULTEA; SunTrust;
Wells Fargo; The CEI Group; Fleet Response; CCM; Union Leasing; SunTrust; Wells
Fargo; Wells Fargo Home Mortgage; Bank of America Mortgage; Chase Home Finance;
Nexstar Financial; CitiMortgage, Inc.; GMAC Residential Holdings; SunTrust
Mortgage, Inc.; MetLife Bank; Quicken Loans, Inc.; CTX Mortgage; Branch
Banking & Trust Co.; Pulte Mortgage; AmSouth Mortgage; Fifth Third Mortgage;
U.S. Bank Home Mortgage; Citizens Mortgage  Corporation; and any

 

--------------------------------------------------------------------------------


 

successors that are created by merger, consolidation or any other similar
transaction involving any of the foregoing.

 

2.                                       Executive acknowledges that the PHH
Group’s businesses are conducted nationally and agrees that the restrictions
herein shall operate throughout the United States.  Nothing herein shall
prohibit Executive from being a passive owner of not more than five percent (5%)
of the outstanding securities of any publicly traded company that would be a
competing company as described in section 1 above, so long as Executive has no
active participation in the business of such company.

 

3.                                       Executive agrees that Executive will
not, directly or indirectly, on Executive’s own behalf or on behalf of any third
party, solicit, induce or encourage, during the Restriction Period any person
who was employed by the PHH Group on the Determination Date, and/or any person
who was employed by the PHH Group at any time during the twelve-month period
immediately preceding the Determination Date, to terminate their employment with
the PHH Group.

 

4.                                       Executive agrees that Executive will
not, directly or indirectly, on Executive’s own behalf or on behalf of any third
party, during the Restriction Period, solicit any person or entity who was a
customer of, client of or target identified for acquisition by PHH Group at any
time during the twelve-month period immediately preceding the Determination Date
for any purpose which directly or indirectly competes with the business of the
PHH Group.

 

Executive agrees and acknowledges that the promises and covenants not to compete
set forth above each have a unique, very substantial and immeasurable value to
the PHH Group, that the PHH Group is engaged in a highly competitive industry,
and that Executive is receiving significant consideration in exchange for these
promises and covenants.  Executive acknowledges that the promises and covenants
set forth above are necessary for the reasonable and proper protection of the
PHH Group’s legitimate business interests; and that each and every promise and
covenant is reasonable with respect to activities restricted, geographic scope
and length of time.

 

For purposes of this Agreement, “Determination Date” means, either during or
after employment, the date the Executive most recently provided services to the
PHH Group as an employee of the PHH Group.

 

Confidential Information

 

Executive acknowledges that as part of Executive’s employment with the PHH
Group, Executive has access to information that is not generally disclosed or
made available to the public. Executive recognizes that in order to guard the
legitimate interests of the PHH Group, it is necessary for it to protect all
confidential information.  Executive agrees to keep secret all non-public,
confidential and/or proprietary information, matters and materials of the PHH
Group, and personal confidential or otherwise proprietary information regarding
the PHH Group’s employees, executives, directors or consultants affiliated with
the PHH Group, including, but not limited to, documents, materials or
information regarding, concerning or related to the PHH

 

2

--------------------------------------------------------------------------------


 

Group’s research and development, its business relationships, corporate
structure, financial information, financial dealings, fees, charges, personnel,
methods, trade secrets, systems, procedures, manuals, confidential reports,
clients or potential clients, financial information, business and strategic
plans, proprietary information regarding its financial or other business
arrangements with the executives, sales representatives, editors and other
professionals with which it works, software programs and codes, access codes,
and other similar materials or information, as well as all other information
relating to the business of the PHH Group which is not generally known to the
public or within the fleet management and/or mortgage industries or any other
industry or trade in which the PHH Group competes (collectively, “Confidential
Information”), to which Executive has had or may have access and shall not use
or disclose such Confidential Information to any person except (a) in the course
of, and to the extent required to perform, Executive’s duties for the PHH Group,
(b) to the extent required by applicable law, or (c) to Executive’s personal
advisors, to the extent such advisors agree to be bound by this provision.  This
obligation is understood to be in addition to any agreements Executive may have
signed with the PHH Group or any of its subsidiaries or affiliates concerning
confidentiality and non-disclosure, non-competition, non-solicitation, and
assignment of inventions or other intellectual property developments, which
agreements will remain in full force and effect.  Confidential Information shall
not include any information that is within the public domain or enters the
public domain through no act of the Executive.

 

Non-Disparagement

 

Executive will not disparage or defame, through verbal or written statements or
otherwise, the PHH Group or any of its members, directors, officers, agents or
employees or otherwise take any action which could reasonably be expected to
adversely affect the reputation, business practices, good will, products and
services of the PHH Group or the personal or professional reputation of any of
the PHH Group’s members, directors, officers, agents or employees.  This
non-disparagement provision shall not be construed to prevent Executive from
testifying truthfully under oath in a legal or regulatory proceeding.

 

Enforcement of Restrictive Covenants

 

Executive agrees and acknowledges that in the event of a breach or threatened
breach by Executive of one or more of the covenants and promises described above
in “Covenants Not to Compete,” “Confidential Information,” and “Non
Disparagement,” the PHH Group will suffer irreparable harm that is not
compensable solely by damages.  Executive agrees that under such circumstances,
the PHH Group shall be entitled, upon application to a court of competent
jurisdiction, to obtain injunctive or other relief to enforce these promises and
covenants.  The Company and any other member of the PHH Group will, in addition
to the remedies provided in this Agreement, be entitled to avail itself of all
such other remedies as may now or hereafter exist at law or in equity for
compensation and for the specific enforcement of the covenants in this
Agreement. Resort to any remedy provided for in this Agreement or provided for
by law will not prevent the concurrent or subsequent employment of any other
appropriate remedy or remedies or preclude the Company or PHH Group’s recovery
of monetary damages and compensation.

 

3

--------------------------------------------------------------------------------


 

Arbitration

 

Any and all disputes arising under this Agreement or out of Executive’s
employment with the Company will be resolved exclusively by arbitration
administered exclusively in New Jersey by JAMS, pursuant to its then-prevailing
Employment Arbitration Rules & Procedures, before an arbitrator or arbitrators
whose decision shall be final, binding and conclusive on the parties, and
judgment on the award may be entered in any court having jurisdiction pursuant
to this Agreement.  The Company shall bear any and all costs of the arbitration
process, excluding any attorneys’ fees incurred by Executive with regard to such
arbitration.  Executive and the Company further acknowledge and agree that, due
to the nature of the confidential information, trade secrets, and intellectual
property belonging to the PHH Group to which Executive has been given access,
and the likelihood of significant harm that the PHH Group would suffer in the
event that such information was disclosed to third parties, nothing in this
paragraph shall preclude the Company or any other member of the PHH Group from
seeking declaratory or injunctive relief to prevent Executive from violating, or
threatening to violate, the terms under the “Covenants Not to Compete,”
“Confidential Information” and “Non-Disparagement” sections of this Agreement. 
The exclusive forum for any action seeking declaratory or injunctive relief
under this Agreement shall be the state and federal courts sitting in the state
of New Jersey and each party to this Agreement consents to the exercise of
personal jurisdiction and venue by such courts.

 

Acknowledgment (initial below):

 

Company:

/s/ AB

 

Executive:

/s/ RBC

 

Miscellaneous

 

Absence of Reliance.  Executive acknowledges that in agreeing to this Agreement,
Executive has not relied in any way upon representations or statements of the
Company other than those representations or statements set forth in this
Agreement.

 

Section Headings.  The section headings are solely for convenience of reference
and shall not in any way affect the interpretation of this Agreement.

 

Notice:  All notices, requests, demands and other communications made or given
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given (a) if hand delivered, at the same time delivered, or
(b) at the time shown on the return receipt if mailed in a certified postage
prepaid envelope (return receipt requested) addressed to the respective parties
as follows:

 

If to PHH Corporation:

 

PHH Corporation

c/o General Counsel

3000 Leadenhall Road

Mt. Laurel, NJ  08054

 

4

--------------------------------------------------------------------------------


 

If to Executive:

 

Robert B. Crowl

740 Mill Street

Moorestown, NJ 08057

 

or to such other address as the party to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth
above.

 

Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon the Company and Executive and their respective successors,
executors, administrators and heirs. Executive may not make any assignment of
this Agreement or any interest herein, by operation of law or otherwise.  The
Company may assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

 

Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. 
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will be modified or reformed to the extent necessary to bring the provision into
compliance with applicable law and then enforced as reformed or modified.

 

Entire Agreement; Amendments.  This Agreement contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof.  This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.

 

Choice of Forum; Governing Law.  The exclusive forum for any and all disputes
under this Agreement shall be the state and federal courts sitting in the state
of New Jersey and each party to this Agreement consents to the exercise of
personal jurisdiction and venue by such courts.  This Agreement will be governed
by, and enforced in accordance with, the laws of the State of New Jersey without
regard to the application of the principles of conflicts of laws.

 

Counterparts and Facsimiles.  This Agreement may be executed, including
execution by facsimile signature, in multiple counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument.

 

[signature page to follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first above written.

 

 

/s/ Robert B. Crowl

 

Robert B. Crowl

 

 

 

Date:

May 9, 2012

 

 

 

 

 

 

 

PHH CORPORATION

 

 

 

By:

/s/ Adele Barbato

 

Name: Adele Barbato

 

 

Title: Senior Vice President and Chief Human Resources Officer

 

 

 

Date:

May 9, 2012

 

6

--------------------------------------------------------------------------------